EXHIBIT 10.2 P. H. GLATFELTER COMPANY Performance Share Award Certificate Award Number:-PSA-01 Award Date: Award Type:Performance Share Number of PerformanceShares granted at Target:1 Performance Period: Vesting Date: December 31, Method of Payment: If vested and earned, this Performance Award will be paid in shares of Common Stock. THIS CERTIFIES THAT P. H. Glatfelter Company, a Pennsylvania corporation (the “Company”) has, on the Award Date specified above, granted to: Name (the “Participant,” as defined in the Plan) a Performance Share Award (the “Award”) subject to the terms of this Award Certificate and the Company’s Amended and Restated Long-Term Incentive Plan as amended effective (the “Plan”). Capitalized terms used in this Award Certificate without definition will have the meanings set forth in the Plan.
